Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed March 19, 2021 in reply to the First Office Action on the Merits mailed February 1, 2021. Claims 1-5, 9, 10, and 25 have been amended; claims 6-8, 11, 12, 17, 21-24, and 26-37 have been canceled; and no clams have been newly added. Claims 3, 13-16, and 19 have been withdrawn Claims 1, 2, 4, 5, 9, 10, 18, 20, and 25 are under examination. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claims 4 and 5 have been satisfactorily amended to further limit claim 1 from which they depend. Therefore, the 35 USC 112(d) rejection presented in the First Office Action on the Merits mailed February 1, 2021 is hereby withdrawn.
Claim Objections
Claims 1 and 5 are objected to for the following reasons:
1. Claim 1, as now amended, contains the expression “wherein concentration of”, which is in improper English grammatical form. Applicant is advised to amend the expression to “wherein the concentration of”. 
2. Claim 5 contains improper status identification. The claim has been amended, and thus should properly be identified accordingly as “amended”, not “previously presented”. 
Appropriate correction is required.
Obviousness-Type Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1, 2, 4, 5, 9, 10, 18, 20, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, 12, and 21 of copending Application No. 16/770,313. 
Applicant’s elected subject matter is directed to a liquid formulation comprising 0.1-10 wt% nicotine (free base form) and 0.1-4 wt% xanthan gum, at pH 6-10; wherein a fraction of the nicotine is in “complex” with xanthan gum and a fraction is not. 
Claims 1, 5-10, 12, and 21 of U.S. Patent Application No. 16/770,313 disclose a liquid formulation comprising 1-50 mg/mL (i.e. 0.1-5 wt%) nicotine (free base form) and 1-50 mg/mL (i.e. 0.1-5 wt%) mucoadhesive polymer, e.g. xanthan gum, at e.g. pH 9-10.
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 16/770,313 expressly discloses that “in an embodiment of the invention, the nicotine is not in ionic complex with a mucoadhesive water-soluble anionic polymer”. Hence, in general, the nicotine in the liquid formulation can be in complex or not, and both embodiments are covered by the general reference to nicotine in the claims. Further, one of ordinary skill in the art would understand that with the presence of both nicotine and the mucoadhesive polymer in the formulation, there will be complexes present. It is also understood that since the claims specify that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, which depends from claim 1, stipulates in a wherein clause that the nicotine is “provided as free nicotine base in a liquid form”. Claim 1, however, stipulates that the nicotine is in the form of an ionic complex with a mucoadhesive polymer. The original specification provides that nicotine can be present in complex or not in complex. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of claim 2. 
***If claim 2 merely intends to limit the nicotine to the free base form rather than the salt form, then claim 2 should merely state “wherein the nicotine is provided as the nicotine base” and delete the reference to free nicotine in liquid form. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 9, 10, 18, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (U.S. Patent Application Pub. No. 2010/0108059).
Applicant Claims

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Axelsson et al. disclose a liquid formulation (e.g. “liquid mouth spray”) comprising e.g. nicotine (e.g. free base form) and a carrier, at a pH of about 7-8; wherein the nicotine can be present in the about of e.g. 0.5-10 wt%, the carrier can be xanthan gum, a fraction of the nicotine can be in “complex” with the xanthan gum and a fraction can be directly dissolved in the liquid (i.e. not in complex with the xanthan gum), and wherein the nicotine-carrier complex can be present in the amount of e.g. about 2 wt% (or more) and wherein the amount of nicotine in the nicotine-carrier complex can be e.g. about 1 wt%, and thus the amount of the carrier can be about e.g. 1 wt% (paragraphs 0001, 0046-0049, 0051, 0052, 0054-0058, 0079, 0083, 0112, 0121, 0122, 0124).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Axelsson et al. do not explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Axelsson et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Axelsson et al., outlined supra, to devise Applicant’s presently claimed liquid formulation. 
Axelsson et al. disclose a liquid formulation (e.g. “liquid mouth spray”) comprising e.g. nicotine (e.g. free base form) and a carrier, at a pH of about 7-8; wherein the nicotine can be present in the amount of e.g. 0.5-10 wt%, the carrier can be xanthan gum, and a fraction of the nicotine can be in “complex” with the xanthan gum and a fraction can be directly dissolved in the liquid (i.e. not in complex with the xanthan gum). Since Axelsson et al. disclose that the carrier can be e.g. xanthan gum, which is well known in the art to be a mucoadhesive/bioadhesive polymer; and since Axelsson et al. disclose that the nicotine can be in “complex” with the xanthan gum, and that employing substances such as gums that are bioadhesive affords the advantage of prolonging the time period that the liquid stays on the administration site (i.e. the oromucosa) (see e.g. paragraph 0054, 0055), while having some nicotine directly dissolved in the liquid medium affords the advantage that this nicotine is immediately available for absorption (see e.g. paragraph 0056); one of ordinary skill in the art would thus be motivated to include a fraction of the nicotine in “complex” with the xanthan gum and a fraction of the nicotine directly dissolved in the liquid (i.e. not in complex with the xanthan gum) with the reasonable expectation that the resulting liquid formulation will successfully afford the dual advantages of immediate nicotine absorption, i.e. from the nicotine dissolved directly in the liquid medium, as well as prolonged nicotine availability and absorption, i.e. from the nicotine in complex with the carrier, due to prolonging the time period that the liquid stays on the administration site. 
et al. discloses that the nicotine-carrier complex can be present in the amount of e.g. about 2 wt% (or more) of the liquid composition, and that the nicotine in complex with the carrier is e.g. about 1 wt% of the liquid composition (see paragraphs 0121, 0122). Therefore, the amount of the carrier, e.g. xanthan gum, can be about e.g. 1 wt%, which satisfies the limitation 0.25-1.5 wt%. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “Axelsson only teaches the use of a viscosity increasing agent in amounts of at least 5%” and “in Example 7, Axelsson teaches using glycerin as a viscosity increasing agent, at a concentration of 30%...however, glycerin is not an anionic polymer” and “Axelsson does not provide any reason to select a water-soluble anionic polymer as a viscosity adjusting polymeric agent”. 
The Examiner, however, would like to point out that Applicant appears to have misconstrued the prior art rejection that has been made. Axelsson teaches the use of 
ii) Applicant contends that “Axelsson does not teach or suggest nicotine in ionic complex with at least one mucoadhesive water-soluble anionic polymer”, that “Axelsson does not provide any reason or advantage to select a water-soluble anionic polymer as a carrier for nicotine”, and, moreover, “unexpectedly, Applicant discovered that the claimed nicotine composition comprising nicotine in ionic complex with at least one mucoadhesive water-soluble anionic polymer…is able to minimize…undesirable side effects”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, Axelsson expressly teaches a nicotine-carrier complex, and expressly teaches that the carrier can be xanthan gum, i.e, the elected species of mucoadhesive water-soluble anionic polymer. Hence, Axelsson indeed does teach a nicotine-xanthan gum complex, and thus meets the claimed limitation. 
2. Axelsson expressly discloses that xanthan gum is a suitable carrier, which thus can form a nicotine-xanthan gum complex. Since Axelsson expressly discloses than xanthan gum is a suitable carrier, one of ordinary skill in the art would thus be motivated to employ xanthan gum as the carrier with a reasonable expectation of success. Moreover, since Axelsson expressly teaches that xanthan gum is a suitable 
3. There is nothing unexpected at all. Axelsson expressly teaches that the nicotine can be in “complex” with the xanthan gum, and that employing substances such as gums that are bioadhesive affords the advantage of prolonging the time period that the liquid stays on the administration site (i.e. the oromucosa) as opposed to being immediately available for absorption. Hence, just like many of not all slow release formulations, the Axelsson formulation would be expected to blunt any surge or spike in the active concentration, i.e. nicotine in this case, and thus to minimize or eliminate any side effects that may result from a surge or spike of the nicotine concentration. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DAVID BROWE/Primary Examiner, Art Unit 1617